 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11    BILL KECK,                                             1:19-cv-00910-JDP
12                          Plaintiff,
                                                             ORDER GRANTING APPLICATION
13             v.                                            TO PROCEED IN FORMA PAUPERIS
14    S. BATRA,
                                                             ECF No. 4
15                          Defendant.
16

17

18            Plaintiff is a civil detainee proceeding without counsel in this civil rights action brought
19   under 42 U.S.C. § 1983. Plaintiff has filed an application to proceed in forma pauperis. ECF No.
20   4. An examination of this document reveals that plaintiff is unable to afford the costs of this

21   action. Accordingly, the motion to proceed in forma pauperis is GRANTED.

22
     IT IS SO ORDERED.
23

24
     Dated:         August 2, 2019
25                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                         1
